Case 8:20-cv-03064-WFJ-AAS Document 5 Filed 01/19/21 Page 1 of 2 PageID 30




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


 THADDEUS WATERS, individually
 and on behalf of all others
 similarly situated,

        Plaintiff,

 v.                                           CASE NO.: 8:20-cv-3064-T-02AAS

 BJ’S WHOLESALE CLUB, INC.,

       Defendant.
 ______________________________/

             PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), I certify that the instant action:


       IS             related to pending or closed civil or criminal case(s) previously
                       filed in this Court, or any other Federal or State court, or
                       administrative agency as indicated below:


       IS NOT         related to any pending or closed civil or criminal case filed with
                       this Court, or any other Federal or State court, or administrative
                       agency.



        I further certify that I will serve a copy of this Notice of Pendency of Other

 Actions upon each party no later than fourteen days after appearance of the party.
Case 8:20-cv-03064-WFJ-AAS Document 5 Filed 01/19/21 Page 2 of 2 PageID 31




        Dated this 19th day of January, 2021.

                                                Respectfully submitted,


                                                /s/ Brandon J. Hill
                                                LUIS A. CABASSA
                                                Florida Bar Number: 053643
                                                Direct No.: 813-379-2565
                                                BRANDON J. HILL
                                                Florida Bar Number: 37061
                                                Direct No.: 813-337-7992
                                                WENZEL FENTON CABASSA, P.A.
                                                1110 North Florida Ave., Suite 300
                                                Tampa, Florida 33602
                                                Main No.: 813-224-0431
                                                Facsimile: 813-229-8712
                                                Email: lcabassa@wfclaw.com
                                                Email: bhill@wfclaw.com
                                                Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of January, 2021, the foregoing was

 electronically filed with the Clerk of Court via the CM/ECF system. I further certify that I

 mailed a true and accurate copy of the foregoing document and the notice of electronic

 filing by first-class mail to the following non-CM/ECF participants:

 BJ’S Wholesale Club, Inc.
 c/o CT Corporation System, Registered Agent
 1200 S. Pine Island Road
 Plantation, FL 33324

                                                /s/ Brandon J. Hill
                                                BRANDON J. HILL




                                            2
